DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 15 is objected to because of the following informalities:  line 13 of claim 15 improperly ends with a period.  Appropriate correction is required.

Claims 5 and 7 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 9 and 15, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 9 is indefinite because in the fourth to the last line, the word “that” was inserted before “extends” as compared to original claim 5.  This appears to change the meaning from one or both of the raised portions extend, and a center part is bowed, as in claim 5 to a particular one or both of the raised portions (the one or ones that extend) and a center part is bowed.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., JP 63-120859, a machine language translation of which is attached as an Office Action appendix, in view of Farman et al., GB 298,471.

Kobayashi et al. shows a structural unit in figures 1-3.
	A ring gear 3 has an outer peripheral surface that extends in the axial direction.
	A housing 7/9 has an inner peripheral surface that is provided facing the outer peripheral surface of the ring gear 3.  Movement of the ring gear 3 in the circumferential direction is limited by linear contact or point contact between a first raised portion on the ring gear 3 and a second raised portion 7a on the housing 7 (as understood from “The internal gear 3 is engaged and supported by a center shaft gear portion 7a provided on the center bearing 7” (seventh line from the bottom of the second paragraph of [0001]), shown in figure 1).
	The outer peripheral surface and the inner peripheral surface is a surface of a crowned shape that is bowed in the outer radial direction, as best shown in figure 3.
(claim 1)

	The housing 7/9 supports the ring gear 3 movably so that the axis of the ring gear 3 inclines in respect to the axis of the housing 7/9 through linear contact or point contact between the first raised portion and the second raised portion.  This is described by “the internal gear and the planetary gear have a structure capable of swinging freely” in the “[Effect of the Invention]” portion at the end of [0001].
(claim 2)

	As shown in figures 1 and 3, the outer peripheral surface and the inner peripheral surface are surfaces of crowned shapes that are each bowed in the outer radial direction.
(claim 3)

A planetary gear apparatus, as best shown in figures 1 and 2, comprises the structural unit as set forth in claim 1.
	A plurality of planetary gears 4 mesh with the ring gear 3.
	A sun gear 2 is positioned at the center of the plurality of planetary gears 4 and meshes with the plurality of planetary gears 4.
	A carrier 5/5a supports the plurality of planetary gears 4 rotatably.
(claim 6)

The device disclosed by Kobayashi et al, being a starter that supplies energy to cause operation of a vehicle engine, is an actuator comprising the planetary gear apparatus as set forth in claim 6.
	A motor 1 is connected to the planetary gear apparatus, for driving the planetary gear apparatus.
(claim 8)


	Though Kobayashi et al. discloses the ring gear 3 is coupled to the housing 7/9 through gearing portion 7a (contacting raised portions), Kobayashi et al. does not disclose the first raised portion is on the outer peripheral surface, a gap is between the peripheral surfaces, nor the second raised portion is on the inner peripheral surface.


Farman et al. shows a structural unit in figures 1 and 2.
	A ring gear 14 has an outer peripheral surface, represented by the inner-most dot-dash circle in figure 2, that extends in the axial direction, wherein a first raised portion 15 is formed on an outer peripheral surface.
	A housing 9/17 (“annulus 17 secured to the casing 9 or formed in one therewith”, p. 1, 86-87) has an inner peripheral surface, represented by the outer-most dot-dash circle in figure 2, that is provided facing, with a gap from, the outer peripheral surface of the ring gear 14.  A second raised portion 16 is formed on the inner peripheral surface, and movement of the ring gear 14 in the circumferential direction is limited by linear contact or point contact between the first raised portion 15 and the second raised portion 16.  The gap between the outer and inner peripheral surfaces accommodates the raised portions 15 and 16, plus “sufficient play for the centering of annulus 14 on the teeth of the planetary pinions” (p. 1, lines 80-86).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second raised portions on the outer and inner peripheral surfaces, with a gap between the outer and inner peripheral surfaces of Kobayashi et al. in view of Farman et al. to allow the ring gear (annulus) to be centered by the engagement with the planetary gears so that driving stresses are uniformly distributed upon each of the planetary gears despite defective trimming or assembling, without jamming of the gears (Farman et al., page 1, lines 17-38).


Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-14, with claim 9 being claim 5 written in independent form, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 15-19, with claim 15 being claim 7 written in independent form, are allowed.


Response to Remarks

Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.  The Applicant remarks that Kobayashi does not show or suggest a linear or point contact between first and second raised portions to limit movement of the ring gear in the circumferential direction, and that Kobayashi “suggests, if not discloses, that the ring gear (internal gear 3) is held by contact between a pair of matching (curved) surfaces, which would not create linear or point contact as claimed.”  The Examiner respectfully disagrees, as Kobayashi shows an axially extending cylindrical portion 7a of the housing 7/9 described as “a center shaft gear portion 7a” in the machine translation, and shown in figure 1 (as well as in prior art figure 4) as engaging the end of the teeth of ring gear 3, forming a sort of spline coupling where raised portions (teeth) on the housing 7/9 engage raised portions (teeth) on the ring gear 3 with a linear or point contact to limit circumferential movement of the ring gear 3.  Farman is relied upon to teach a location of a spline sort of coupling between a ring gear and a housing being where the housing raised portions (teeth) are on an inner peripheral surface and the ring gear raised portions (teeth) are on an outer peripheral surface, with a gap between the peripheral surfaces.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659